DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species B drawn to Claims 1, 6-7 in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that search of Claim 1 would substantially encompass all the elements of other claims.  This is not found persuasive because any one of the reasons (a) to (e) for serious search and/or examiner burden criteria indicated in the restriction requirements needs to be met. In this case, the different method steps (Invention II and II and different species) and different structure of the cylindrical ground electrode and body in Invention I, and its Species) require a different field of search(for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions have acquired a separate status in the art due to their recognized divergent subject matter (different methods in Invention I and II and species). 
Applicant’s traversal arguments toward Claims 2-5 have been favorably considered. 
The requirement (for Claims 8-20) is still deemed proper and is therefore made FINAL.
Claims 8, 9-10, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, Species C, Group II, Species A,B,C and Group III, Species A, B, C respectively, there being no allowable generic or 1/24/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suuronen et al. (US 9,692,325).
Regarding Claim 1, Suuronen discloses a substrate support assembly (Figures 2-4, 6-8), comprising: 
a body having an outer top surface, an outer side surface and an outer bottom surface enclosing an interior of the body (comprising 109, 106, Figure 1, comprising 209, 206 (corresponding to 106 in Figure 1, not labelled in Figure 2), portion above 205 having top side and bottom surfaces, Figure 2, corresponding elements in other Figures), the body comprising: 

Regarding Claim 6, Suuronen discloses the substrate support assembly of Claim 1, wherein the cylindrical ground electrode is disposed adjacent the outer side surface (vertical portion of 205 placed adjacent to the outer side surface of the body, Figure 2).
Regarding Claim 7, Suuronen discloses the substrate support assembly of Claim 6, wherein the cylindrical ground electrode is a cage (205 forming a cage with bottom and side surfaces of 205, Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suuronen et al. (US 9,692,325) in view of Lin et al. (US 2017/0306494, IDS Document).
Regarding Claim 6, Suuronen discloses the substrate support assembly of Claim 1, further comprising: a HV ESC electrode disposed in the interior of the body (620 in Figure 6, 720, 820 in Figures 7-8 respectively). Suuronen does not specifically disclose a heater disposed in the interior of the body and an RF electrode disposed in the interior of the body. 
Lin discloses a substrate support assembly (pedestal 128 including 415, 126, Figures 1-11), comprising: a body (415, Figures 4A, 4B, Figures 8A-D, corresponding elements in Figures 9-11) having an outer top surface, an outer side surface and an outer bottom surface enclosing an interior of the body (128, having top 482, bottom surface of 484, and side surfaces of 415 enclosing an interior of the body, Figures 4A, 4B, Figures 8-11), the body comprising: a cylindrical ground electrode (comprising 375, 320, Figures 8A-8D and corresponding elements in Figures 9-11) vertically disposed in the interior of the body (comprising 320, Figures 8A-8D and corresponding elements in Figures 9-11, Figures 4A, 4B labelled the ground electrode as 420), a heater disposed in the interior of the body (comprising 400, Figures 4-11); an RF electrode disposed in the interior of the body (410/510, Figures 4-110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the substrate support assembly of Suuronen, a heater and an RF electrode as taught by Lin, the heater to have a heated substrate (see Lin, Abstract) see Lin and the RF 
Regarding Claim 3, combination of Suuronen and Lin discloses the substrate support assembly of Claim 2, wherein each of the heaters, RF electrode, HV ESC electrode are disposed on parallel layers in the body (620, 720 in Suuronen Figures 7-8 in a parallel layer in the body; Lin 400 and 410/510 in parallel layers in the body).
Regarding Claim 4, combination of Suuronen and Lin discloses the substrate support assembly of Claim 3, wherein the body is fabricated from aluminum nitride or aluminum oxide (Suuronen, body comprising alumina 606, 619, Figure 6, 706, 719, Figure 7, 819, 806, Figure 8, Column 7, line 67 – Column 8, line 14, Column 8, lines 58-63, Column 9, lines 32-39).
Regarding Claim 5, Suuronen does not disclose the substrate support assembly of Claim 1, further comprising a shaft coupled to the bottom surface of the body.
Lin et discloses a substrate support assembly (pedestal 128 including 415, 126, Figures 1-11), comprising: a body (415, Figures 4A, 4B, Figures 8A-D, corresponding elements in Figures 9-11) having an outer top surface, an outer side surface and an outer bottom surface enclosing an interior of the body (128, having top 482, bottom surface of 484, and side surfaces of 415 enclosing an interior of the body, Figures 4A, 4B, Figures 8-11), the body comprising: a cylindrical ground electrode (comprising 375, 320, Figures 8A-8D and corresponding elements in Figures 9-11) vertically disposed in the interior of the body (comprising 320, Figures 8A-8D and corresponding elements in Figures 9-11, Figures 4A, 4B labelled the ground electrode as 420), and a haft a shaft coupled to the bottom surface of the body (shaft 417, Figures 4A, 4B, Paragraph 38, 126 couples to the pedestal 128 to the processing chamber 100”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Himort et al. (US 9,202,675) discloses ground electrode 110b in Figure 1 in the shape of a cage in a substrate assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/2/2022